NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-5, 10, 11, 13-15, 17 and 20-26 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “wherein the vapor deposited colorant is a composite layer comprising an organic colored material and an inorganic material” or of independent claim 20 with particular attention to “depositing a composite layer of a colorant comprising an organic colored material and an inorganic material on an absorber layer via vapor deposition”.
United States Pre-Grant Patent Application Publication No. 2011/0237683 Al to Schmid et al. (hereinafter “Schmid”) teaches a pigment (See Abstract; pars. [0029], [0099] of Schmid), comprising: a core particle (pars. [0045], [0048], [0050] of Schmid); an absorber layer on a portion of a surface of an external layer of a vapor deposited colorant (pars. [0031], [0048], [0090-91] of Schmid), wherein the absorber layer includes a material chosen from a metal, combinations of metals, and alloys of metals (pars. [0048], [0091] of Schmid); and a vapor deposited colorant (pars. [0105], [0112-113], [0138-140] of Schmid), wherein the inorganic material is a material having a refractive index ranging from greater than about 1.6 or a refractive index ranging from about 1.6 or less (pars. [0105], [0112-117] of Schmid).
United States Patent No. 7,169,327 to Ito et al. (hereinafter “Ito”) teaches a composite particle for dielectrics comprising an inorganic particle coated with a layer of conductive inorganic material or conductive organic material (See Abstract; col. 13, ll. 41-54, 58-61; col. 14, ll. 54-57 of Ito). In at least one embodiment, Ito teaches the surfaces of inorganic particles may be coated with both a conductive metal and an organic compound in the alloy or composite form, by a known method such as the gas atomize method (col. 14, ll. 54-57 of Ito). Ito teaches the organic compound includes polypyrrole and polyaniline (col. 13, ll. 58-61 of Ito). Ito teaches a composite layer can be formed via a vapor deposition technique utilizing both inorganic and organic source materials (col. 13, ll. 58-61; col. 14, ll. 54-57 of Ito).
Despite Schmid teaching additional layer(s) can be applied and such additional layer(s) can include colour lakes (par. [0140] of Schmid), neither the dielectric materials nor the absorber materials taught by Schmid are considered “organic colored material” according to Applicant’s claim term.  Applicant’s claim term “organic colored material” is defined as “perylene, perinone, quinacridone, quinacridonequinone,  anthrapyrimidine, anthraquinone, anthanthrone, benzimidazolone, disazo condensation, azo, quinolones, xanthene, azomethine, quinophthalone, indanthrone, phthalocyanine, triarylcarbonium, dioxazine, aminoanthraquinone, isoindoline , diketopyrrolopyrrole, thioindigo, thiazineindigo, isoindoline, isoindolinone, pyranthrone, isoviolanthrone, miyoshi methane, triarylmethane, or mixtures thereof” (par. [0033] of Applicant’s specification as originally filed); “C.I. Pigment Red 123 (C.I. No. 71 145), C.I. Pigment Red 149 (C.I. No. 71 137), C.I. Pigment Red 178 (C.I. No. 71 155), C.I. Pigment Red 179 (C.I. No. 71 130), C.I. Pigment Red190 (C.I. 71 140), C.I. Pigment Red 224 (C.I. No. 71 127), C.I. Pigment Violet 29 (C.I. No. 71 129), C.I. Pigment Orange 43 (C.I. No. 71 105), C.I. Pigment Red 194 (C.I. No. 71 100), C.I. Pigment Violet 19 (C.I. No. 73 900), C.I. Pigment Red 122 (C.I. No. 73 915), C.I. Pigment Red 192, C.I. Pigment Red 202 (C.I. No. 73 907), C.I. Pigment Red 207, C.I. Pigment Red 209 (C.I. No. 73 905), C.I. Pigment Red 206 (C.I. No. 73 900/73 920), C.I. Pigment Orange 48 (C.I. No. 73 900/73 920), C.I. Pigment Orange 49 (C.I. No. 73 900/73 920), C.I. Pigment Orange 42, C.I. Pigment Yellow 147, C.I. Pigment Red 168 (C.I. No. 59 300), C.I. Pigment Yellow 120 (C.I. No. 11 783), C.I. Pigment Yellow 151 (C.I. No. 13 980), C.I. Pigment Brown 25 (C.I. No. 12 510), C.I. Pigment Violet 32 (C.I. No. 12 517), C.I. Pigment Orange 64; C.I. Pigment Brown 23 (C.I. No. 20 060), C.I. Pigment Red 166 (C.I. No. 20 730), C.I. Pigment Red 170 (C.I. No. 12 475), C.I. Pigment Orange 38 (C.I. No. 12 367), C.I. Pigment Red 188 (C.I. No. 12 467), C.I. Pigment Red 187 (C.I. No. 12 486), C.I. Pigment Orange 34 (C.I. No. 21 115), C.I. Pigment Orange 13 (C.I. No. 21 110), C.I. Pigment Red 9 (C.I. No. 12 460), C.I. Pigment Red 2 (C.I. No. 12 310), C.I. Pigment Red 112 (C.I. No. 12 370), C.I. Pigment Red 7 (C.I. No. 12 420), C.I. Pigment Red 210 (C.I. No. 12 477), C.I. Pigment Red 12 (C.I. No. 12 385), C.I. Pigment Blue 60 (C.I. No. 69 800), C.I. Pigment Green 7 (C.I. No. 74 260), C.I. Pigment Green 36 (C.I. No. 74 265); C.I. Pigment Blue 15:1, 15:2, 15:3, 15:4, 15:6 and 15 (C.I. No. 74 160); C.I. Pigment Blue 56 (C.I. No. 42 800), C.I. Pigment Blue 61 (C.I. No. 42 765:1), C.I. Pigment Violet 23 (C.I. No. 51 319), C.I. Pigment Violet 37 (C.I. No. 51 345), C.I. Pigment Red 177 (C.I. No. 65 300), C.I. Pigment Red 254 (C.I. No. 56 110), C.I. Pigment Red 255 (C.I. No. 56 1050), C.I. Pigment Red 264, C.I. Pigment Red 270, C.I. Pigment Red 272 (C.I. No. 56 1150), C.I. Pigment Red 71, C.I. Pigment Orange 73, C.I. Pigment Red 88 (C.I. No. 73 312), C.I. Pigment Yellow 175 (C.I. No. 11 784), C.I. Pigment Yellow 154 (C.I. No. 11 781), C.I. Pigment Yellow 83 (C.I. No. 21 108), C.I. Pigment Yellow 180 (C.I. No. 21 290), C.I. Pigment Yellow 181 (C.I. No. 11 777), C.I. Pigment Yellow 74 (C.I. No. 11741), C.I. Pigment Yellow 213, C.I. Pigment Orange 36 (C.I. No. 11 780), C.I. Pigment Orange 62 (C.I. No. 11 775), C.I. Pigment Orange 72, C.I. Pigment Red 48:2/3/4 (C.I. No. 15 865:2/3/4), C.I. Pigment Red 53:1 (C.I. No. 15 585:1), C.I. Pigment Red 208 (C.I. No. 12 514), C.I. Pigment Red 185 (C.I. No. 12 516), C.I. Pigment Red 247 (C.I. No. 15 915), Pigment Black 31 (C40H26N2O4), Pigment Orange 16 (C32H24C12N8O2)” (par. [0034] of Applicant’s specification as originally filed).  And, despite Ito teaching the surfaces of inorganic particles may be coated with both a conductive metal and an organic compound in composite form (col. 14, ll. 54-57 of Ito), Ito does not teach or suggest the organic compound is a pigment, dye or any one of those materials identified as Applicant’s claim term “an organic colored material”.
For these reasons, there is no obvious reason to modify the teachings of Schmid using the teachings of Ito and teach “wherein the vapor deposited colorant is a composite layer comprising an organic colored material and an inorganic material” according to Applicant’s independent claim 1 or “depositing a composite layer of a colorant comprising an organic colored material and an inorganic material on an absorber layer via vapor deposition” according to Applicant’s independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731